Title: To Alexander Hamilton from James Reynolds, 7 April 1792
From: Reynolds, James
To: Hamilton, Alexander



Sir
Philadelphia 7th, April. 1792.

I am sorry to inform you my setivation is as such. I am indebted to a man in this town about 45. dollars which he will wate no longer on me. now sir I am sorrey to be troubleing you So Offen. which if you Can Oblige me with this to day. you will do me infenate service. that will pay Nearly all I owe in this town except yourself. I have some property on the North River which I have Wrote to my Brother sell which as soon as it Come in my hands. I pay you every shilling with the strictest Justice you Oblige me with. the inclose is the Receipt. for the amount
I am sir with due Regard. your humble servant
James Reynolds
Alexr. Hamilton Esqr.
